 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MICHAEL D. KANE,                                   Case No.: 3:19-cv-01354-WQH-MDD
11
                                      Petitioner,       ORDER
12
     v.
13
     JOSIE GASTELO,
14
15                                  Respondent.
16
     HAYES, Judge:
17
            The matters before the Court are the Motion to Dismiss filed by Defendant Josie
18
     Gastelo (ECF No. 7) and the Report and Recommendation issued by the Magistrate Judge
19
     (ECF No. 9).
20
           The duties of the district court in connection with a report and recommendation of a
21
     magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
22
     636(b). The district judge must “make a de novo determination of those portions of the
23
     report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
24
     part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b). The
25
     district court need not review de novo those portions of a Report and Recommendation to
26
     which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
27
     2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
28

                                                    1
                                                                            3:19-cv-01354-WQH-MDD
 1   (“Neither the Constitution nor the [Federal Magistrates Act] requires a district judge to
 2   review, de novo, findings and recommendations that the parties themselves accept as
 3   correct.”).
 4         The record reflects that no objections have been filed by either party. On February
 5   21, 2020, Petitioner filed a Motion for Extension of Time to File an Amended Petition.
 6   (ECF No. 12). Petitioner requested a 60-day extension from February 24, 2020 to file an
 7   amended petition. On March 2, 2020, the Magistrate Judge issued an Order denying
 8   Petitioner’s Motion for Extension of Time to File an Amended Petition. (ECF No. 13).
 9   The Order states
10         Petitioner’s motion is premature and is DENIED without prejudice.
           Petitioner will have the opportunity to file an amended petition based upon
11
           the district judge’s ruling on the Report and Recommendation. (See ECF No
12         9).
13
     Id. at 2. The Court has reviewed the Report and Recommendation, the record, and the
14
     submissions of the parties.
15
           IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 9) is
16
     ADOPTED in its entirety. The Motion to Dismiss filed by Defendant Josie Gastelo (ECF
17
     No. 7) is DENIED. The Court concludes that the Petition is subject to dismissal absent a
18
     stay because it contains exhausted and unexhausted claims for relief. On or before April
19
     24, 2020, Petitioner may file a Motion for Stay addressing the three Rhines conditions. In
20
     the alternative, on or before April 24, 2020, Petitioner may file a Motion for Stay pursuant
21
     to Kelly and an Amended Petition asserting only the exhausted claim for relief (ground
22
     two). If Petitioner fails to move for a stay under Rhines or Kelly, the Court shall dismiss
23
     Petitioner’s unexhausted claims for relief (grounds one, three, and four) and shall proceed
24
     solely as to Petitioner’s exhausted claim for relief (ground two).
25
      Dated: 3/3/2020
26
27
28

                                                  2
                                                                            3:19-cv-01354-WQH-MDD
